DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: an interior assembly and an exterior assembly, wherein at least one of the interior assembly and the exterior assembly is configured to actuate the bolt between the extended position and the retracted position, wherein the exterior assembly includes a touch surface, and wherein the exterior assembly includes a light communication device with a plurality of adjacent, independently controllable regions in electrical communication with the controller; wherein the controller is configured to actuate movement of the bolt between the extended position and the retracted position responsive to touch sensing of the touch surface,
wherein the controller is configured to sequentially operate the plurality of independently controllable regions in a first order to identify a first condition of the lockset responsive to touch sensing of the touch surface, and wherein the controller is configured to sequentially operate the plurality of independently controllable regions in a second order to identify a second condition of the lockset responsive to touch sensing of the touch surface, wherein the second order is opposite of the first order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
February 24, 2022

                                                                                /DANIEL PREVIL/                                                                                Primary Examiner, Art Unit 2684